UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1358



BIJAY KUMAR CHHETRI,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.




                            No. 07-1749



BIJAY KUMAR CHHETRI,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A93-474-750)


Submitted:   November 30, 2007          Decided:    December 18, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Mona Maria
Yousif, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated cases, Bijay Kumar Chhetri, a

native and citizen of Nepal, petitions for review of orders of the

Board of Immigration Appeals (“Board”) dismissing his appeal from

the immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”) and denying his motion for reconsideration

and to reopen.   We deny the petitions for review.

          Insofar as Chhetri petitions for review of the Board’s

order dismissing his appeal from the immigration judge’s decision

and that part of the subsequent order denying his motion for

reconsideration, we deny the petition for review because Chhetri

did not challenge either decision in the argument section of his

brief.   “It is a well settled rule that contentions not raised in

the argument section of the opening brief are abandoned.”    United

States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004).     This

rule applies in the immigration context as well.     See Yousefi v.

INS, 260 F.3d 318, 326 (4th Cir. 2001) (issues not raised in the

opening brief are abandoned).

          We further find the Board did not abuse its discretion in

denying the motion to reopen based on his marriage to a United

States citizen or because of changed conditions in Nepal.      This

court reviews the Board’s denial of a motion to reopen for abuse of

discretion.   8 C.F.R. § 1003.2(a) (2007); INS v. Doherty, 502 U.S.


                                - 3 -
314, 323-24 (1992); Nibagwire v. Gonzales, 450 F.3d 153, 156 (4th

Cir. 2006).   A denial of a motion to reopen must be reviewed with

extreme deference, since immigration statutes do not contemplate

reopening   and   the   applicable     regulations   disfavor    motions    to

reopen.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

In   explaining   the   degree   of    deference   given   to   the   agency’s

discretionary review, we have observed that the decision to deny a

motion to reopen “need only be reasoned, not convincing.”              Id. at

310 (internal quotation marks and citation omitted).                  We will

reverse a denial of a motion to reopen only if the denial is

“arbitrary, capricious, or contrary to law.”           Barry v. Gonzales,

445 F.3d 741, 745 (4th Cir. 2006) (internal quotation marks and

citation omitted), cert. denied, 127 S. Ct. 1147 (2007).

            A properly filed motion to reopen for adjustment of

status based on marriage entered into after the commencement of

proceedings may be granted in the exercise of discretion if clear

and convincing evidence presented indicates a strong likelihood

that the marriage is bona fide.         In re Velarde-Pacheco, 23 I. & N.

Dec. 253, 256 (B.I.A. 2002).      The relevant immigration regulations

set forth the types of documents that a petitioner should submit in

order to establish that his or her “marriage was entered into in

good faith and not entered into for the purpose of procuring the

alien’s entry as an immigrant.”           8 C.F.R. § 204.2(a)(1)(iii)(B)

(2007).   The types of documents the petitioner may submit include,


                                      - 4 -
but are not limited to:    (1) Documentation showing joint ownership

of property; (2) Lease showing joint tenancy of a common residence;

(3)   Documentation   showing   commingling   of   financial   resources;

(4) Birth certificate(s) of child(ren) born to the petitioner and

beneficiary; (5) Affidavits of third parties having knowledge of

the bona fides of the marital relationship; or (6) Any other

documentation that is relevant to establish the marriage was not

entered into in order to evade immigration laws.          Id.    We note

Chhetri did not provide any of the suggested documentation.

           We further find Chhetri failed to show changed country

conditions in Nepal made him eligible for relief under the CAT.

           Accordingly, we deny the petitions for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITIONS DENIED




                                  - 5 -